Citation Nr: 0606577	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria. 

2.  Entitlement to service connection for a kidney disorder 
manifested by hematuria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Houston, Texas, Regional Office (RO).  In July 2001, the 
Board remanded the case to the RO for further evidentiary 
development.  In July 2005, the Board again remanded the case 
for still further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

I.  Increased rating for malaria.

When this case was before the Board in July 2005, it was 
remanded to the RO for further evidentiary development.  At 
that time, it was noted that the veteran had been assigned a 
0 percent evaluation for malaria under Diagnostic Code 6304.  
Specifically, in our remand, the Board noted that malaria as 
an active disease warrants a 100 percent disability 
evaluation.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
The Board also noted that a January 2005 VA examination 
report indicates that a malaria smear was to accompany the 
report; however, the results of a malaria smear had not been 
associated with the claims file.  Consequently, the Board 
directed that any results of a malaria smear in association 
with the January 2005 VA examination be obtained.  If 
unavailable, the RO was requested to schedule the veteran for 
a malaria smear.  It was also requested that the results of 
any laboratory report be interpreted.  

Upon review of the record, the Board notes that in compliance 
with the July 2005 Board decision and remand, the RO 
contacted the San Antonio, Texas, VA medical Center (VAMC) 
and requested the results of a smear in association with the 
January 2005 VA examination.  In November 2005, the VAMC 
indicated that no results were available at the Frank M. 
Tejeda Outpatient Clinic.  It also appears that the VAMC was 
asked to schedule the veteran for an examination; however, no 
further action was taken to provide the veteran the pertinent 
examination.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those set forth by the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or of the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 268, 271 (1998).  Here, the 
RO has clearly failed to comply with the directives contained 
in the Board's July 2005 Remand.  Therefore, the RO will need 
to schedule the veteran for a malaria smear; and the results 
must be interpreted for proper adjudication of the veteran's 
claim.  

II.  Service connection for a kidney disorder, manifested by 
hematuria.

At the time of the July 2005 Board remand, it was also noted 
that service medical records and post-service medical records 
reported findings of hematuria.  In fact, private medical 
records, dated from April 1979 to May 1979, reflect a 
diagnosis of recurrent hematuria of undetermined etiology.  
The Board further noted that a VA examination in November 
2001 reflected a diagnosis of recurrent hematuria, and a 30 
cm. scar around the right flank at the site of the kidney was 
attributed to exploration for gross hematuria.  However, the 
examiner did not provide an opinion as to whether hematuria 
was aggravated during service.  

Consequently, the Board requested that the veteran's claims 
folder be forwarded to a urologist.  It was requested that 
the examiner answer the following questions: 1) what is the 
most likely cause of the appellant's hematuria? 2) Did that 
condition clearly and unmistakably preexist service? 3) If 
the cause preexisted service, is it clearly and unmistakably 
established that it was not aggravated during service?  
However, there is no indication that the claims folder was 
reviewed by a urologist in order to provide answers to the 
noted questions.  

As noted above, a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully complied 
with, the Board itself errs in failing to insure compliance.  
Accordingly, the RO is again requested to comply with the 
Board's July 2005 remand directives in that a medical 
opinion, as indicated below, should be obtained.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AO for the following development:

1.  The RO should arrange for a VA 
examination in order to determine the 
presence of malaria or its residuals, if 
any.  The entire claims folder must be 
available to and be reviewed by each 
examiner.  All necessary tests or 
studies, including a malaria smear, 
should be conducted, and any necessary 
consultations should be accomplished.  
The results of any laboratory study 
should be interpreted.  The examiner 
should indicate whether active disease is 
present and, if not, whether any 
residuals are present, including any 
liver or spleen damage.  If any residuals 
are present, the examiner should report 
all findings necessary to ascertain the 
severity of those residuals.  

2.  The RO should send the claims file to 
a urologist.  The examiner should respond 
to the following: 1) what is the most 
likely cause of the appellant's 
hematuria? 2) Did that condition clearly 
and unmistakably preexist service? 3) If 
the cause preexisted service, is it 
clearly and unmistakably established that 
it was not aggravated during service?  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

